Citation Nr: 1234751	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-31 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for low back strain, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a regional office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in November 2007 and July 2011.  

In August 2007, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2011 in accordance with the July 2011 Board remand.  In a June 2012 statement submitted by the Veteran, he asserts that the November 2011 VA examination was inadequate as prior to his examination he had taken pain medication prescribed to manage pain associated with nonservice-connected appendiceal cancer.  The Veteran argues that although he did not take the pain medication to manage his back pain, the medication would have lessened any back pain that was present and as such impacted the findings on the VA examination.  

As such, the Board concludes that in order to give the Veteran the full benefit of a VA examination, a new examination is required in order to assess the current severity of the service-connected low back strain. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected low back strain.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria. 

Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups. 

If possible, the examiner should differentiate to the extent possible between symptomatology resulting from the Veteran's service-connected low back strain and any non-service-connected low back disabilities which may be found.  If it is medically impossible to differentiate among symptomatology resulting from the disabilities, the examiner should so state in the examination report. 

2.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings have been reported.

3.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether a higher rating for low back strain is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


